Citation Nr: 0410998	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  02-13 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left ankle disability 
secondary to service-connected shell fragment wound to the left 
leg.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for shell fragment wound of the left knee with 
arthritis.  

3.  Entitlement to an increased (compensable) evaluation for a 
shell fragment scar of the left lower leg.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 1967 to August 1969.  

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a January 2002 decision by the RO which, in part, 
denied service connection for a left ankle disability and 
increased ratings for shell fragment wounds of the left knee and 
residual scar on the left lower leg.  

By rating action in September 2002, the RO denied service 
connection for residuals of a concussion and a right knee 
disability secondary to service-connected left knee disability.  
The veteran and his representative were notified of this decision 
and did not appeal.  Accordingly, this issue is not in appellate 
status and cannot be addressed in this decision.  

(The issues of service connection for a left ankle disability and 
an increased rating for shell fragment wound to the left knee are 
the subject of the remand portion of this decision.)  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issue of an 
increased rating for the left leg scar have been obtained by VA.  

2.  The left lower leg shell fragment scar is not painful or 
tender, or poorly nourished with ulcerations, and is not adherent 
or associated with any underlying soft tissue damage or frequent 
loss of skin; medical examination found no functional limitation 
attributable to the scar, nor does it encompass an area in excess 
of 144 square inches (929 sq. cm.) or greater.  



CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
residuals of a shell fragment scar on the left lower leg are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Part 4, including 
Diagnostic Code 7805 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in the 
law during the pendency of this appeal, with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This law redefines the obligations of VA to the appellant with 
respect to claims for VA benefits.  

In the instant case, the Board finds that the duty to assist and 
notify as contemplated by applicable provisions, including the 
VCAA, have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Accordingly, appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

By rating action in May 1983, service connection was established, 
in part, for residuals of a shell fragment scar on the left lower 
leg and rated noncompensably disabling; effective from January 18, 
1983, the date of receipt of the veteran's original claim.  The 
grant of service connection was based on evidence that he 
sustained a small fragment puncture wound on the left lower leg 
during combat in Vietnam.  There was no evidence of any artery or 
nerve involvement.  The wound was debrided the day of the injury 
with subsequent breakdown of the wound and healing by secondary 
intervention.  The service medical records show no addition 
treatment or problems related to the lower left leg wound during 
his one year of remaining service.  When examined by VA in April 
1983, the veteran made no specific complaints regarding the lower 
leg scar and had no problem walking.  On examination, there was a 
1-inch scar on the anterior surface just proximal to the left 
ankle, and no limitation of motion in the ankle joint.  The 
diagnoses included residual of shell fragment wound to the left 
lower leg.  

By rating action in May 1983, service connection was established, 
in part, for residuals of a shell fragment wound to the left lower 
leg.  A noncompensable evaluation was assigned, effective from 
January 18, 1983, the date of receipt of claim, and has been in 
effect ever since.  

In August 2001, the veteran's claim for an increased rating was 
received.  

VA outpatient records show treatment for various maladies from 
April to July 2001.  The veteran was seen for complaints of 
bilateral ankle pain in June and for skin problems secondary to 
contact dermatitis while camping in July.  There were no 
complaints, findings, or treatment for any problems related to the 
shell fragment scar on the left lower leg.  

When examined by VA in December 2001, the veteran complained pain 
and stiffness in his left knee but made no mention of any problems 
related to the shell fragment scar on the lower leg.  He denied 
having any problems with the muscles in his left lower extremity.  
On examination, there was a small 2-cm long, slightly reddened 
scar which was hard to visualize on the anterior distal tibial 
area of the left lower leg.  There was no undulation, adherence to 
underlying structures, or tenderness to palpation of the scar.  
Hair distribution was normal, and there was no clubbing cyanosis, 
or edema.  Peripheral pulses were 2+ and palpable.  X-ray studies 
showed no change in the healed fracture of the distal middle third 
of the fibular shaft with actual bony fusion between the shaft of 
the tibia and the fibula, and a small metallic foreign body.  

Ratings - In General

The Court has held that "where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
importance."  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2003).  

Analysis

Initially, the Board notes that the rating criteria for 
disabilities of the skin were revised, effective August 30, 2002.  
In general, where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or judicial 
process has been concluded, VA must consider both versions and 
apply the one most favorable to the veteran.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  

In this case, the veteran's left lower leg scar is rated 
noncompensable (zero) percent under Diagnostic Code (DC) 7805.  
Under this code, the scar must be evaluated on the basis of the 
limitation of function of the body part which they affect.  

Under old DC 7803, a scar that is superficial, poorly nourished, 
with repeated ulceration, is assigned a 10 percent rating.  
Likewise, if the scar is superficial, tender and painful on 
objective demonstration, a 10 percent rating is assigned under old 
DC 7804.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding 
that the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  

The medical evidence has not shown any limitation of motion 
associated with the left lower leg scar.  In the absence of 
greater severity of the veteran's shell fragment scar on the left 
lower leg, the noncompensable rating currently assigned is 
entirely appropriate and fully comports with the applicable 
schedular criteria.  

The scar is not shown to be superficial and unstable (DC 7803), or 
objectively demonstrated to be tender and painful (DC 7804).  
Additionally, under the revised regulations, the scar is 
superficial, does not cause limited motion and does not encompass 
an area in excess of 144 square inches (929 sq. cm.) or greater.  
Thus, a compensable evaluation is not warranted under these or any 
other potentially applicable diagnostic code associated with scars 
and their residual effects.  See 38 C.F.R. § 4.118 (2003).  

In the absence of medical evidence of additional disability of the 
left lower leg scar, the Board finds no basis for the assignment 
of a compensable rating under any of the other provisions of the 
rating schedule.  


ORDER

An increased (compensable) evaluation for a shell fragment scar of 
the left lower leg is denied.  


REMAND

The veteran contends that his current left ankle problems are 
related to his service-connected left knee and/or left lower leg 
disabilities.  He asserts that the shell fragment wound to the 
left lower leg just above the ankle caused him to develop problems 
in the ankle joint over the years or, in the alternative, that the 
impairment in his left knee from the shell fragment wound caused 
his left ankle problems.  Although service connection for a left 
ankle disability was denied in January 2001, the RO only 
considered the issue on a direct basis.  There was no discussion 
or analysis of the claim under the provisions of 38 C.F.R. § 3.310 
or under Allen v. Brown, 7 Vet. App. 439 (1995).  Furthermore, the 
veteran was not provided with the pertinent laws and regulations 
concerning secondary service connection.  

In Allen, the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that service connection may be 
granted on a secondary basis for a nonservice-connected disability 
which is "proximately due to or the result of" a service-connected 
disability.  In that case, the veteran claimed that his arthritis 
in the left knee and both hips were caused by or related to his 
service-connected right knee disability (as here, service-
connection was in effect for arthritis of the right knee).  The 
Court held that the Board must determine whether the veteran's 
right knee arthritis was the proximate cause of arthritis in the 
left knee and hip and, if not, it must then determine if the right 
knee aggravated arthritis in the left knee and hips.  If the 
answer to the latter was in the affirmative, it should then 
determine, if possible, what level of disability was attributable 
to such aggravation.  

Similarly, x-ray studies of the left lower leg in June 2001 showed 
evidence of a retained metallic fragment.  Although service 
connection has been established for a scar on the lower leg, the 
question of whether a separate rating for muscle damage has not 
been considered.  Therefore, a surgical examination should be 
undertaken to determine if there was any muscle damage to the left 
lower extremity.  If so, the RO should consider whether a separate 
rating for muscle damage to the left lower leg with retained 
metallic fragment is warranted.  

Concerning the left knee disability, although the veteran was 
examined by VA in December 2001, the examiner did not provide any 
findings needed to assess the degree of functional impairment of 
the left knee under 38 C.F.R. §§ 4.40, 4.45, and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Given the absence of relevant clinical information and the time 
elapsed since the most recent examination of record, the Board 
finds that the current medical evidence is inadequate and that a 
more contemporary examination should be undertaken prior to 
appellate consideration.  The duty to assist includes providing a 
thorough and contemporaneous medical examination, especially where 
it is necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

Lastly, the Board also notes that while the RO recently granted 
service connection for left knee arthritis secondary to the shell 
fragment injury, the additional disability was combined with the 
rating for the knee disability under Diagnostic Code 5257.  
General Counsel Opinion, VAOPGCPREC 23-97 (July 1, 1997), held 
that a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
Therefore, on remand, consideration should be given to the General 
Counsel decision when rating the veteran's left knee.  

In light of the discussion above, and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the following 
action:  

1.  The RO must review the claims file and ensure that all 
notification and development actions required by the VCAA and 
implementing regulations are fully complied with.  

2.  The RO should take appropriate steps to contact the veteran 
and obtain the names and addresses of all medical care providers, 
VA or non-VA who treated him for any left lower extremity problems 
since July 2001.  After the veteran has signed the appropriate 
releases, those records should be obtained and associated with the 
claims folder.  All attempts to procure records should be 
documented in the file.  If the RO cannot obtain records 
identified by the veteran, a notation to that effect should be 
inserted in the file.  The veteran and his representative are to 
be notified of any unsuccessful efforts in this regard.  

3.  The veteran should be afforded VA orthopedic and examination 
to determine the extent and severity of all residuals related to 
the shell fragment wounds to the left knee and left lower 
extremity.  The claims folder must be made available to the 
physician for review, and a notation to the effect that this 
record review took place should be included in the report.  All 
appropriate testing should be undertaken in connection with the 
examination.  

The physician should:  

I.  Render an opinion as to whether it is at least as likely as 
not that any identified disability of the left ankle due to the 
shell fragment wound to the left lower extremity, or whether it is 
proximately due to or the result of, or being aggravated by his 
service-connected left knee disability or the shell fragment scar 
to the left lower leg.  

II.  If so, the normal range of motion and the actual range of 
motion of the left ankle should be given.  

III.  The examiner should also determine whether there is any 
weakened movement, excess fatigability, or incoordination in the 
left knee and, if appropriate, the left ankle which is 
attributable to shell fragment injuries.  If feasible, these 
determinations should be expressed in terms of the degree of 
additional range of motion loss or ankylosis due to any weakened 
movement, excess fatigability, or incoordination in each joint.  

IV.  The examiner should also express an opinion on whether pain 
could significantly limit functional ability during flare-ups or 
when the left knee, and if appropriate, left ankle is used 
repeatedly over time.  This determination should also, if 
feasible, be portrayed in terms of the degree of additional range 
of motion loss or ankylosis due to pain on use or during flare-ups 
in each joint.  

V.  Identify all muscle groups affected and the degree of any 
muscle damage caused by the shell fragment wounds to the left knee 
and left lower leg, and any underlying disability.  

VII.  Discuss all clinical findings of muscle injury for each 
wound.  

VIII.  Discuss all symptoms of muscle injury (loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, impairment 
of coordination and uncertainty of movement) and the severity of 
same for each wound.  

IX.  Indicate whether there is evidence of loss of deep fascia or 
of muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the sound 
side for each wound.  

X.  Indicate whether the veteran has any neurological abnormality 
referable to the shell fragment wounds; and, if so, the nerve(s) 
affected, the manifestations referable thereto, and the degree of 
severity of any nerve abnormality should be discussed for each 
wound.  

The physician should provide a complete rationale for any opinion 
offered.  If the physician is unable to make any determination, it 
should be so stated and include an explanation.  The findings 
should be typed or otherwise recorded in a legible manner for 
review purposes.  

5.  The veteran must be given adequate notice of the date and 
place of any requested examination.  A copy of all notifications 
must be associated with the claims folder.  The veteran is hereby 
advised that failure to report for a scheduled VA examination 
without good cause shown may have adverse effects on his claim.  

6.  After the requested development has been completed, the RO 
should review the veteran's claim.  The RO should readjudicate the 
merits of the claim based on all the evidence of record and all 
governing legal authority, including the VCAA and implementing 
regulations, and any additional information obtained as a result 
of this remand.  This should include consideration of whether any 
identified left ankle disability is proximately due to or the 
result of, or being aggravated by the service-connected left knee 
and/or left lower leg scar.  The provisions of Allen v. Brown, 7 
Vet. App. 439 (1995) should be considered.  If additional 
disabilities are identified which are found to be related to the 
service-connected left knee or left lower extremity disabilities, 
the RO should consider whether separate ratings are warranted.  
See VAOPGCPREC 23-97.  If the benefits sought on appeal remain 
denied, the veteran and his representative should be furnished a 
Supplemental Statement of the Case and given the opportunity to 
respond thereto.  The RO is advised that they are to make a 
determination based on the law and regulations in effect at the 
time of their decision, to include any further changes in the VCAA 
or other legal precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



